229 Ga. 698 (1972)
194 S.E.2d 107
POLLARD
v.
THE STATE.
27471.
Supreme Court of Georgia.
Submitted October 10, 1972.
Decided November 9, 1972.
Napoleon Pollard, pro se.
Earl B. Self, District Attorney, William Ralph Hill, Jr., for appellee.
UNDERCOFLER, Justice.
The Court of Appeals has jurisdiction to decide questions of law that involve the application, in a general sense, of unquestioned and unambiguous provisions of the Constitution to a given state of facts and that do not involve construction of some constitutional provision directly in question and doubtful either under its own terms or under the decisions of the Supreme Court of Georgia or the Supreme Court of the United States. Howie v. Personnel Bd. of App. of City of East Point, 226 Ga. 169 (173 SE2d 220). Since the constitutional question presented in this appeal does not involve the construction of some constitutional provision directly in question and doubtful either under its own terms or under the decisions of the Supreme Court of Georgia or the Supreme Court of the United States, this appeal is
Transferred to the Court of Appeals. All the Justices concur.